Citation Nr: 0416471	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  99-00 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to service connection for hypertension.

Entitlement to service connection for arthritis.

Entitlement to service connection for hearing loss.

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
left eye disorder.

ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to February 
1946, which included missing status from October 1942 to 
March 1945 and recognized guerilla service from March 1945 to 
February 1946.  The veteran also had a period of active duty 
as a Philippine Scout from February 1946 to February 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the Department 
of Veterans Affairs (VA) Manila, Republic of the Philippines, 
Regional Office (RO).  That decision denied service 
connection for hypertension, arthritis, and hearing loss.  In 
addition, the June 1998 rating decision found that new and 
material evidence had not been presented to reopen a claim 
for service connection for a left eye disorder.

The Board remanded the claim in June 2003 for further 
development.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The veteran's hypertension was not manifest in service, 
or for many years thereafter.

3.  The veteran's arthritis was not manifest in service, or 
for many years thereafter.

4.  The veteran's bilateral hearing loss was not manifest in 
service, or for many years thereafter.

5.  An August 1976 Board decision denied service connection 
for a left eye disorder.

6.  The evidence submitted since the August 1976 Board 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a left eye disorder.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Arthritis was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

3.  Hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

4.  The August 1976 Board decision, which denied service 
connection for the cause of the veteran's death, is final.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2002).

5.  The additional evidence presented since August 1976 is 
not new and material, and the claim for service connection 
for a left eye disorder is not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2003)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  As the claim 
seeking to reopen the veteran's claim for service connection 
for a left eye disorder was received prior to August 29, 
2001, the prior regulations are applicable.

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to these claims.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  Specifically, in 
April 1999 and April 2001, the RO sent letters to the private 
physicians, who had been identified by the veteran, 
requesting copies of treatment records pertaining to his 
claimed disabilities.  The physicians forwarded no records.  
In May 2001, the veteran informed the RO that these 
physicians had either left practice or were deceased.  He 
enclosed copies of all private treatment records that he was 
able to obtain.  There is no indication of additional 
relevant medical evidence the RO has not obtained or 
attempted to obtain with regard to these claims.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a September 
2003 letter.  See 38 U.S.C.A. § 5103A (West 2002).  This 
letter, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claims, as well as which portion 
of that evidence (if any) was to be provided by him and which 
portion the VA would attempt to obtain on his behalf.  The 
specific requirements for a grant of the benefits sought on 
appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.

In the present case, regarding the issues presently before 
the Board, a substantially complete application was received 
in January 1998.  Thereafter, in a rating decision dated in 
June 1998 those issues were denied.  Only after the rating 
action was promulgated did the AOJ, in September 2003, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  The veteran was 
also issued a supplemental statement of the case (SSOC) in 
February 2004.  This SSOC documented the evidence used to 
evaluate the veteran's claims and supplied the veteran with 
the appropriate regulations regarding VA's duty to assist the 
veteran with his claims.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, the Secretary can properly cure a defect in the timing of 
the notice, it did leave open the possibility that a notice 
error of this kind may be non-prejudicial to a claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F 3d 1369 (2004) (There is no implicit 
exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter that under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination" as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 17 
Vet. App. at 421-22.  Similarly, a claimant is not compelled 
under 38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in September 2003 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to transfer 
and certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a SSOC 
was provided to the veteran in February 2004.  The veteran 
has been provided every opportunity to submit evidence and 
argument in support of his claims, and respond to VA notices.

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the veteran.

II.  Service Connection for Hypertension

Factual Background

Service medical records note blood pressure readings of 
120/78 on a May 1945 examination report and 120/84 on an 
undated separation examination report.

A January 1976 VA examination report noted a blood pressure 
reading of 160/80.  This examination was not conducted to 
evaluate a cardiovascular disease, and no comments were made 
regarding such.

April and June 1994 private treatment records specifically 
noted that the veteran did not have a history of 
hypertension.

A February 1996 private emergency department report noted 
that the veteran was brought in by a friend and complained of 
left sided weakness.  He specifically denied a history of 
hypertension.  A February 1996 private discharge note 
indicated that the veteran was brought into the facility 
complaining of left sided weakness.  Hypertension was noted 
as one of the discharge diagnoses.

A November 1996 VA treatment note reported that the veteran 
was being followed for hypertension.  September 1997 and 
January 1998 private treatment notes indicated that the 
veteran's hypertension was stable.

An August 1998 private treatment note stated that the veteran 
had a five-year history of hypertension.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
hypertension, if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

Although two blood pressure readings were obtained while the 
veteran was on active duty, these readings show that his 
diastolic pressure was found to be below 90 mm., and that his 
systolic pressure was found to be below 160 mm. Pursuant to 
38 C.F.R. § 4.104, Diagnostic Code (2003), the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Under this criteria, the 
veteran's in-service blood pressure readings do not support a 
finding that he had hypertension during service.

The Board has reviewed the veteran's post-service treatment 
records.  Although these records confirm that the veteran has 
been diagnosed with hypertension, there is no medical 
evidence associating the veteran's current diagnosis of 
hypertension with his military service.  As discussed above, 
the earliest post-service blood pressure reading was 
documented in 1976, which was many years after his final 
separation from service.  In addition, these documented blood 
pressure readings do not, based on the above-mentioned 
criteria, support a diagnosis of hypertension at that time 
(1976).  The first documented diagnosis of what could be 
termed to be chronic or essential hypertension is a February 
1996 private discharge note reflecting that the veteran was 
diagnosed with hypertension.  Private treatment records from 
1994, and a February 1996 emergency department report reflect 
that the veteran denied a previous history of hypertension.  
There is no medical evidence dated prior to that date 
suggesting a pattern of elevated blood pressure readings or 
that he had been diagnosed with chronic hypertension.

In light of the aforementioned evidence, which shows that 
inservice blood pressure readings were within ranges of 
normal, and that the first diagnosis of chronic hypertension 
does not appear in the record until approximately half a 
century following separation, the Board concludes that there 
is no tenable basis for a finding that the veteran's claimed 
hypertension had its origins in, or is otherwise related to, 
service.


III.  Service Connection for Arthritis

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment related to arthritis in any joint.

A January 1976 VA examination was conducted to evaluate a 
claimed right leg disability.  No abnormalities in the right 
leg or knee were noted.  X-rays taken in conjunction with the 
examination were interpreted as being essentially negative.

A February 1996 private emergency department report noted 
that, on examination, there was no chronic arthritis, back 
pain or joint deformity.

A November 1996 VA x-ray report of both wrists was 
interpreted as showing left first carpo metacarpal joint 
osteoarthritis and right scaphotrapezium osteoarthritis.  No 
evidence of rheumatoid arthritis was found.

A January 1998 private treatment note reported that the 
veteran complained of moderate bilateral hip pain.  However, 
the physician stated that there was no "significant" joint 
pain.

A February 2000 private treatment note reported that x-ray's 
of the pelvis and left hip showed degenerative joint disease 
of the hip joint.

A July 2000 private treatment note reported that the veteran 
complained of bilateral knee pain, which began about one year 
prior.  The diagnosis was bilateral knee pain, likely 
secondary to a meniscal tear.  A private treatment note dated 
later in July 2000 attributed the veteran's bilateral knee 
pain to degenerative changes.


Criteria

Service connection may be granted for arthritis, if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307, 3.309.  

Analysis

A review of the record shows that no complaints, findings or 
treatment related to arthritis in any joint was noted during 
service.  A January 1976 VA examination report was conducted 
with regard to a reported injury of the right leg.  This 
report noted that the right leg and knee were essentially 
normal.  The first clinical indication of arthritis in the 
record is a November 1996 VA x-ray report noting 
osteoarthritis in the left carpo metacarpal joint and in the 
right scaphotrapezium.  Additionally, possible degenerative 
changes in the knees were noted in a July 2000 private 
treatment note.  However, neither of these records relates 
any noted arthritic changes to service.  Furthermore, the 
first clinical documentation of any arthritic changes is the 
November 1996 VA x-ray report, which is about fifty years 
after service.  Accordingly, there is no current basis on 
which service connection for arthritis may be granted, either 
directly, or presumptively.

IV.  Service Connection for Hearing Loss

Factual Background

Service medical records indicate that the veteran's voice 
whisper test was 20/20 on a May 1945 examination report and 
20/15 on an undated separation examination report.  Service 
personnel records noted that the veteran's military 
occupational specialty was administrative non-commissioned 
officer.

A February 1999 private treatment note reported that the 
veteran was seen for an audiogram.  He complained of 
decreased hearing, with the left ear being worse than the 
right ear.  He denied tinnitus, otalgia, otorrhea, and 
vertigo.  The veteran reported a history of noise exposure 
during service.  He did not describe such exposure.  Mild to 
severe mixed hearing loss was noted in the right ear.  Mild 
to profound mixed hearing loss was noted in the left ear.  
The audiology results are not of record.  A March 1999 
private treatment note stated that the veteran was being seen 
after a recent audiogram.  He complained of a long history of 
hearing loss.  He was noted to have severe hearing loss in 
the right ear, and moderate to severe hearing loss in the 
left ear.  Neither of these treatment notes offered any 
comments with regard to the etiology of the veteran's hearing 
loss.

A May 2000 private treatment note reflected that the veteran 
complained of decreased hearing.  He reported hearing loss 
was greater in the left ear.  The veteran reported noise 
exposure during service.  He did not elaborate with regard to 
such exposure.  All other history was reported to be negative 
for hearing loss.  The diagnosis was mild to severe 
sensorineural hearing loss in the right hear and mild to 
profound mixed hearing loss in the left ear.  No comments 
were made by the audiologist with regard to the etiology of 
the veteran's hearing loss and the results of the audiogram 
are not of record.

Criteria

Service connection may be granted for sensorineural hearing 
loss, if manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).


Analysis

The Board notes that private treatment records reflect that 
the veteran had audiograms in February 1999 and May 2000, 
however, those audiograms are not of record.  Therefore, the 
Board is unable to determine if the veteran's currently 
diagnosed hearing loss meets the threshold requirements of 
38 C.F.R. § 3.385.  However, a remand for those records, or a 
new examination is not required at this time for the reasons 
set forth below.

The veteran's service medical records do not refer to 
findings, complaints or treatment related to hearing loss.  
The first clinical findings related to hearing loss are found 
in a February 1999 private treatment note, over fifty years 
after service.  Though the veteran relates a history of noise 
exposure during service, there are no comments from 
audiologist or physicians in any of the veteran's treatment 
records relating his currently diagnosed hearing loss to 
service.  Furthermore, the veteran's military occupation 
specialty was designated as administrative, which does not 
support a history of noise exposure in service.  In this 
regard, there is no evidence beyond the veteran's own claims 
that relates the veteran's hearing loss to his period of 
service.  As the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge, his 
assertions as to the existence, nature and etiology of the 
his diagnosis are not probative with regard to his claim.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
absence of any clinical evidence linking the veteran's 
current hearing loss to service, it is not necessary to 
determine whether the veteran's hearing loss meets the 
threshold requirements set forth in 38 C.F.R. § 3.385.  
Accordingly, service connection for hearing loss is denied.


V.  Whether New and Material Evidence
Has Been Presented to Reopen a Claim for
Service Connection for a Left Eye Disorder

Factual Background

Service medical records indicate that a hordeolum of the left 
eye was noted on a May 1945 examination report.  Visual 
acuity was reported as 20/20 in the left eye.  An undated 
separation examination report noted that there were no eye 
abnormalities and vision was noted to be 20/30 in the left 
eye.

A July 1975 affidavit from A.J, a man who reportedly served 
with the veteran, stated that the veteran injured his left 
eye while welding in 1948.  A July 1975 affidavit from T.S., 
a friend of the veteran, also attested to the fact that, to 
the best of his knowledge, the veteran injured his left eye 
while welding in 1948.

A January 1976 VA examination report noted aphakia in the 
left eye.  Visual acuity was 2/200 corrected to 20/20.  Also 
noted on examination was mixed astigmatism.  No comments or 
opinions were offered with regard to any of the noted left 
eye conditions.

A February 1976 rating decision denied service connection for 
aphakia of the left eye.  An August 1976 Board decision 
denied service connection for a left eye disorder on the 
basis that no pertinent eye abnormalities were noted in the 
service medical records.

An April 2001 private treatment record reported that the 
veteran underwent a cataract extraction in the left eye in 
1980.  It was also noted that the veteran underwent a corneal 
transplant in 2001, and had since developed intraocular 
pressure.  The physician stated that the veteran had chronic 
angle closure glaucoma in the left eye, probably following 
the penetrating keratoplasty.  The physician also noted that 
the veteran was bilaterally pseudophakic.  No other comments 
were made with regard to the etiology of the veteran's left 
eye disabilities.

A May 2001 letter from a private physician noted that the 
veteran had light perception in the left eye, but was legally 
blind in that eye by acuity criteria.  He stated that the 
condition was most likely permanent.  The physician did not 
make any comments regarding the origins or etiology of the 
veteran's left eye disorder.

Criteria

Pursuant to 38 U.S.C.A. §§ 7104(b) a final decision by the 
Board may not thereafter be reopened and allowed.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall open the claim and review the 
former disposition of the claim."  Therefore, once a Board 
decision becomes final under section 7104(b), absent 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by the VA.  38 U.S.C.A. §§ 5108, 
7104(b); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003); 
See Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in August 
1976.  In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

Analysis

Because the Board previously denied the appellant's claim for 
entitlement to service connection for a left eye disorder in 
August 1976, see 38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.200, 
20.302 (2003), the doctrine of finality as enunciated in 
38 U.S.C.A. § 7104(b) applies.  As such, the appellant's 
claim for this benefit may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Barnett v. Brown, 83 F.3d at 1383.  The VA must 
review all of the evidence submitted since the last 
disallowance, in this case the Board's August 1976 decision, 
in order to determine whether the claim may be reopened.  See 
Hickson v. West, 12 Vet. App. 247, 251 (1999).

The veteran's claim was denied in an August 1976 Board 
decision.  The basis of the denial was that there was no 
evidence of a pertinent left eye disorder during service.  
The evidence of record at the time of the previous denial 
consisted of the veteran's service medical records, July 1975 
affidavits from A.J. and T.S., and a January 1976 VA 
examination report.

The evidence submitted with the current claim includes an 
April 2001 private treatment note and a May 2001 letter from 
the veteran's private physician.  Both documents reflect 
current left eye disorders, but neither relates any such 
disorder to the veteran's service.

What was lacking before and is still lacking is competent 
evidence linking the veteran's left eye disorder to service.  
The documents submitted since the Board's August 1976 denial 
do not reflect that the veteran has a current left eye 
disorder that had its origins in service.  Though there is 
record of treatment for complaints related to the left eye, 
clinical records have not related any of these complaints to 
the veteran's period of service.  The Board finds that the 
evidence submitted with the current claim does not enhance 
the chances of, or prospects for, establishing inservice 
origins for the veteran's left eye disorder.  The fact 
remains that there is no indication of any clinically 
verifiable pathology associated with a chronic left eye 
disorder until many years after service.  Consequently, the 
Board finds that the evidence submitted since the August 1976 
denial does not contribute to a more complete picture of the 
circumstances surrounding the veteran's claim for entitlement 
to service connection for a left eye disorder, which, in 
fairness, would warrant additional consideration of the 
matter at hand.  Hodge, supra.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for hearing loss is denied.

New and material evidence has not been presented to reopen a 
claim for service connection for a left eye disorder.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



